Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a testing device and method. The claimed invention (claim 1 as representative of the independent claims) recites in part:

“…testing at least three devices, each device including a test chain having a plurality of positions storing test data, the testing including: 
detecting errors by: 
comparing test data in a last position of the test chain of each of the devices; and 
shifting test data in the test chains of each of the devices, and correcting errors by storing a result of the comparison in a first position of the test chains of each of the devices; and 
repeating the comparing and the shifting and storing until all the stored test data has been compared.”

The prior arts of record (Simpson et al. U.S. Pub. 2006/0242508 and Carmichael et al. U.S. Patent 7,036,059 as examples of such prior arts) teach aspects of testing identical modules using shifting and comparing outputs, however the prior arts fail to teach the claimed specifics of:
“…testing at least three devices, each device including a test chain having a plurality of positions storing test data, the testing including: 
detecting errors by: 
comparing test data in a last position of the test chain of each of the devices; and 
shifting test data in the test chains of each of the devices, and correcting errors by storing a result of the comparison in a first position of the test chains of each of the devices; and 
repeating the comparing and the shifting and storing until all the stored test data has been compared.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-28 are allowable over the prior arts of record.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111